21 F.3d 1118
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Horacio ORTEGA-VALLES, Defendant-Appellant.
No. 93-10405.
United States Court of Appeals, Ninth Circuit.
Submitted April 11, 1994.*Decided April 14, 1994.

Before:  SKOPIL, NORRIS, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Horacio Ortega-Valles appeals his sentence of 60 months imprisonment for possession of marijuana with intent to distribute it.  He argues that the district court erred when it concluded that it lacked authority to depart below the mandatory minimum sentence required for the crime for which defendant was convicted after a guilty plea.  Because the defendant did not request a downward departure in the district court, he waives the issue on appeal.  Moreover, it is settled law that the district court had no authority to depart downward absent a motion from the government.   Wade v. United States, 112 S.Ct. 1840, 1842-43 (1992).1


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3


1
 Because we hold that defendant's downward departure claim has been waived, it is unnecessary for us to decide whether he knowingly and intelligently waived his right to appeal